             Case 1:20-cv-00186-SAB Document 40 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA

10
     CAROLYN BROWN,                                  Case No. 1:20-cv-00186-SAB
11
                   Plaintiff and Counter-            ORDER RE TELEPHONE AND EMAIL
12                 Defendant,                        COMMUNICATIONS BY PLAINTIFF

13          v.

14   PROPERTY AND CASUALTY
     INSURANCE COMPANY OF HARTFORD,
15
                   Defendant and
16                 Counterclaimant.

17
     PROPERTY AND CASUALTY
18   INSURANCE COMPANY OF HARTFORD,
19                 Third Party Plaintiff,
20          v.
21   MECCA MORGAN,
22                 Third Party Defendant.
23

24         On December 17, 2020, following an attempt by Plaintiff Carolyn Brown to

25 communicate with the undersigned judge in this action, the Court issued an order informing

26 Plaintiff Carolyn Brown that it is improper to contact the judge in this action without the
27 Defendant being included in the communication.

28         On February 23, 2021, the Court received a phone call from Plaintiff Carolyn Brown, as


                                                 1
              Case 1:20-cv-00186-SAB Document 40 Filed 02/24/21 Page 2 of 2


 1 well as an emailed letter, seeking the assistance from the undersigned judge with a dispute with

 2 Defendant. Plaintiff is again advised that it is improper for her to contact the judge without

 3 Defendant being included in the communication.                “The prohibition against ex parte

 4 communications with judges is designed to protect the opposing party’s right to a fair hearing

 5 and, ultimately, the impartiality and integrity of the courts. Communications are commonly

 6 understood to be ex parte if made by one party outside the record without giving the other party

 7 notice or an opportunity to respond. Besides in-person contacts, the rule covers communication

 8 by telephone, letter, e-mail and any other modes.”          Kathryn A. Thompson, Private Talks

 9 Lawyers Shouldn’t Have Ex Parte Communications with Judges-Except When It’s Ok, ABA J.,

10 February 2007, at 20.

11          Further, to obtain any type of relief in this action, Plaintiff is required to file a written

12 pleading setting forth the legal standard that applies, addressing the standard, and stating the

13 relief requested. Plaintiff is referred to the Local Rules of the Eastern District of California for

14 the notice requirements for setting the hearing on a motion. See L.R. 144 (ex parte requests);

15 L.R. 230 (civil motions).

16          Plaintiff Carolyn Brown is again admonished for attempting to improperly communicate

17 with the Court without including Defendant in the communication. Plaintiff is forewarned that

18 the failure to adhere to the Court’s orders may result in the imposition of sanctions.

19
     IT IS SO ORDERED.
20

21 Dated:      February 24, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


                                                     2
